ACCEPTED
                                                                                  01-11-01070-CV
                                                                       FIRST COURT OF APPEALS
                                                                               HOUSTON, TEXAS
                                                                            10/13/2015 9:23:37 AM
                                                                            CHRISTOPHER PRINE
                                                                                           CLERK

                           01-11-01070-CV

                  IN THE COURT OF APPEALS             FILED IN
                                               1st COURT OF APPEALS
          FOR THE FIRST JUDICIAL DISTRICT OF TEXAS HOUSTON, TEXAS
                         AT HOUSTON            10/13/2015 9:23:37 AM
                                                        CHRISTOPHER A. PRINE
                                                               Clerk
                          RSL Funding, LLC,
                                                   Appellant,
                                  vs.
    Gregory S. Everett, The Prudential Insurance Company of America,
                 and PRUCO Assignment Corporation,
                                                   Appellees.

     ON APPEAL FROM THE 11TH JUDICIAL DISTRICT COURT
                OF HARRIS COUNTY, TEXAS
                  CAUSE NO. 2009-41386-A

   THE PRUDENTIAL INSURANCE COMPANY OF AMERICA’S
      RESPONSE IN OPPOSITION TO RSL FUNDING, LLC’S
LATEST MOTION TO EXTEND TIME TO FILE BRIEF OF APPELLANT


                                    BAKER BOTTS L.L.P.
                                    Kevin T. Jacobs
                                    State Bar No. 24012893
                                    Amy Pharr Hefley
                                    State Bar No. 24046046
                                    One Shell Plaza
                                    910 Louisiana
                                    Houston, Texas 77002
                                    Tel. 713.229.1234
                                    Fax: 713.229.1520
                                    kevin.jacobs@bakerbotts.com
                                    amy.hefley@bakerbotts.com

                                ATTORNEYS FOR APPELLEE THE PRUDENTIAL
                                INSURANCE COMPANY OF AMERICA
              The Prudential Insurance Company of America (“PICA”) respectfully

opposes appellant RSL Funding, LLC’s (“RSL”) Latest Motion to Extend Time to

File Brief of Appellant. This latest motion is in effect RSL’s sixth attempt to put

off filing an opening brief in its own appeal. PICA respectfully requests that this

Court deny RSL’s motion and dismiss this appeal for want of prosecution.

              This is an appeal of a final judgment issued in August 2011 awarding

PICA attorneys’ fees in a wrongful garnishment action following this Court’s

determination that the judgment on which the garnishment action was based was

invalid.1 RSL’s appeal of the fee award was docketed in this Court on December

5, 2011, and the deadline for RSL’s opening brief was originally February 20,

2012. RSL then filed four motions to extend its deadline to file an opening brief.

When this Court stayed the case almost a year after the appeal began due to the

bankruptcy of Gregory Everett, RSL still had not filed an opening brief.

              On August 11, 2015, this case was reinstated and this Court ordered

RSL to file its opening brief no later than 30 days from the date of the

reinstatement. Once again, RSL sought an extension of time to file its opening

1
        See The Prudential Ins. Co. of Am. v. RSL Funding, LLC, No. 01-09-01037-CV, 2011
WL 286130, at *2 (Tex. App.—Houston [1st Dist.] Jan. 27, 2011, no pet.) (mem. op.) (holding
that the judgment underlying the garnishment action was “constitutionally infirm due to lack of
notice and service” on PICA); see also In re RSL Funding, LLC, No. 01-10-00664-CV, 2011 WL
286152, at *1 (Tex. App.—Houston [1st Dist.] Jan. 27, 2011) (orig. proceeding) (mem. op.)
(dismissing as moot RSL’s mandamus petition challenging the trial court’s dissolution of the
writ of garnishment against PICA because the judgment underlying the garnishment action was
invalid).



                                              2
brief, and Prudential did not oppose a single extension. This Court granted the

order, extending the deadline to file the appellate brief to October 12, 2015. At

12:21 pm on October 12, 2015 (the date its brief was due), RSL informed

Prudential that it would be filing for yet another 30-day extension to file this

opening brief. In support of its motion, RSL points to the refusal of the Texas

Supreme Court to grant RSL the full 30-day extension it requested in an unrelated

case it appealed to that court. The docket sheet indicates that it was RSL’s second

request for such an extension in that case, as well. See RSL Funding, LLC v.

Pippins, et al., Case No. 14-0457 (Tex.). Like the excuses RSL has given in the

past, this latest excuse is based on circumstances known to RSL well in advance of

the filing deadline and does not justify granting yet another extension of time in

this case.

             RSL’s repeated, last-minute efforts to extend its briefing deadline

should not be condoned and are particularly egregious in an appeal that has now

been pending for nearly 4 years. Accordingly, PICA respectfully requests that this

Court deny RSL’s latest extension request and put an end to RSL’s efforts to

prevent final justice in this garnishment action by dismissing this appeal for want

of prosecution.




                                        3
Respectfully submitted,

BAKER BOTTS L.L.P.


By: /s/ Amy Pharr Hefley
  Kevin T. Jacobs
  State Bar No. 24012893
  Amy Pharr Hefley
  State Bar No. 24046046
  One Shell Plaza
  910 Louisiana
  Houston, Texas 77002
  Tel. 713.229.1234
  Fax: 713.229.1520
  kevin.jacobs@bakerbotts.com
  amy.hefley@bakerbotts.com

ATTORNEYS FOR APPELLEE THE PRUDENTIAL
INSURANCE COMPANY OF AMERICA




  4
                        CERTIFICATE OF SERVICE
            I hereby certify that on the 13th day of October, 2015, a true and

correct copy of the foregoing document was served on the following counsel of

record as indicated below:

            Mr. E. John Gorman
            Mr. Stewart A. Feldman
            Mr. John R. Craddock
            The Feldman Law Firm LLP
            Two Post Oak Central
            1980 Post Oak Boulevard, Ste. 1900
            Houston, Texas 77056
            jgorman@feldlaw.com
            sfeldman@feldlaw.com
            jcraddock@feldlaw.com
            (Certified Mail and CaseFileXpress)

            ATTORNEYS FOR APPELLANT RSL FUNDING LLC

            Mr. George Tate
            George J. Tate, PLLC
            130 Main Street
            Abbeville, Louisiana 70511
            (Certified Mail)

            ATTORNEY FOR GREGORY S. EVERETT


                                    /s/ Amy Pharr Hefley
                                    Amy Pharr Hefley




                                         5